
	
		I
		112th CONGRESS
		1st Session
		H. R. 387
		IN THE HOUSE OF REPRESENTATIVES
		
			January 20, 2011
			Mr. Petri introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  that reimbursements for costs of using passenger automobiles for charitable and
		  other organizations are excluded from gross income.
	
	
		1.Short titleThis Act may be cited as the
			 Charitable Driving Tax Relief Act of
			 2011.
		2.Mileage
			 reimbursements to charitable volunteers excluded from gross income
			(a)In
			 generalPart III of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after section 139D the following
			 new section:
				
					139E.Mileage
				reimbursements to charitable volunteers
						(a)In
				generalGross income of an individual does not include amounts
				received from an organization described in section 170(c) as reimbursement of
				operating expenses with respect to use of a passenger automobile for the
				benefit of such organization. The preceding sentence shall apply only to the
				extent that such reimbursement would be deductible under this chapter if
				section 274(d) were applied—
							(1)by using the
				standard business mileage rate established under such section, and
							(2)as if the
				individual were an employee of an organization not described in section
				170(c).
							(b)Application To
				volunteer services onlySubsection (a) shall not apply with respect
				to any expenses relating to the performance of services for
				compensation.
						(c)No double
				benefitSubsection (a) shall not apply with respect to any
				expenses if the individual claims a deduction or credit for such expenses under
				any other provision of this title.
						(d)Exemption from
				reporting requirementsSection 6041 shall not apply with respect
				to reimbursements excluded from income under subsection
				(a).
						.
			(b)Clerical
			 amendmentThe table of sections for part III of subchapter B of
			 chapter 1 of such Code is amended by inserting after the item relating to
			 section 139D the following new item:
				
					
						Sec. 139E. Reimbursement for use of
				passenger automobile for
				charity.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
